DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-8, in the reply filed on 25 January 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2013-0132093 A) in view of Kang et al. (KR 10-2012-0074969 A) and Guo et al. (CN 206834211 U).
Regarding claim 1, Kim discloses an apparatus for forming a pouch for a battery (title/abstract) comprising:
a die 110 in which a forming space 112 is recessed inward from a top surface thereof; 
a stripper 120 disposed above the die and configured to descend to contact the die with the pouch film 1 therebetween to fix the pouch film to be seated on a top surface of the die; and 
an force generation part 130 disposed above the forming space and configured to generate a force and configured to apply the force to the forming space (FIG. 2). 
Kim does not appear to expressly disclose a partition wall or an electromagnetic force.
However, Kang discloses an apparatus for forming a plate with an electromagnetic force generator (abstract).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to replace the punch of Kim to include the EM force generator of Kang, because such a known alternatives could reduce energy consumption (Kang abstract).
Further, Guo discloses a similar apparatus for forming lithium battery shells (title/abstract) which includes a partition wall 41 dividing the forming space (FIG. 2, 6).
prima facie obvious to one of ordinary skill in the art to modify the apparatus of Kim to include a partition wall of Guo, in order to form a desirable shell configuration with a known device (Guo abstract).
Regarding claim 2 and 4, Kang suggests the electromagnetic force generation part is configured to be disposed above the first and second forming space.
Regarding claim 7, Kim suggests the stripper is configured to contact only a peripheral portion of the die located outside of a periphery of the forming space with the pouch film therebetween to fix the pouch film to be seated on the top surface of the die (FIG. 2).
Regarding claim 8, Guo discloses an upwardly-protruding end of the partition wall has a curved surface (FIG. 2, 6).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2013-0132093 A) in view of Kang et al. (KR 10-2012-0074969 A) and Guo et al. (CN 206834211 U) as applied to claim 1 above, further in view of Wu et al. (CN 102044714 A).
Kim does not appear to expressly disclose the width of the partition wall.
However, Wu discloses a similar apparatus for forming lithium ion battery shells (title/abstract) in which the width of a connecting band, e.g. the partition wall, is 0.5-5.0 mm (abstract, FIG. 5), which overlaps the claimed range (MPEP § 2144.05).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the apparatus of Kim to include the width of Wu, because such a size is conventional in the art and could be formed with expected results. 

Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the prior art does not teach or suggest moving the EM force generator from above the first forming space to above the second forming space. In contrast the prior art suggest a single step of applying force to both forming spaces simultaneously.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YI; Jae-Ok et al.
US 9643354 B2
Bartoli; Andrea et al.
US 10173362 B2
Suh; Jin Ook et al.
US 20200331187 A1
EMERSON; Reem A. et al.
US 20140054831 A1
Kim; Sung Hyun et al.
US 20200282627 A1
TAKAI TORU
JP 2013206678 A
EBINE YOSHIAKI
JP 2004071301 A

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742